Citation Nr: 1718495	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-16 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for left eye disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from August 1999 to July 2011. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was afforded a videoconference hearing before the undersigned Veterans' Law Judge in March 2017.


FINDING OF FACT

The Veteran's left eye disability, manifested by a blind spot, had onset during service.


CONCLUSION OF LAW

The criteria for service connection for a blind spot of the left eye have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Veteran asserts that he is entitled to service connection for a left eye disability, manifested by a blind spot, which he claims onset during service.  At the March 2017 Board hearing, the Veteran, whose military occupational specialties included transport aircrewman, naval aircrewman candidate, and airborne mine countermeasures aircrewman, testified that he first noticed this blind spot shortly after two rapid decompressions at altitude during missions in Iraq.  He also testified that, while his vision is still 20/20 and that he can perform his job, the blind spot makes hunting and driving difficult.  Specifically, with regard to driving, he stays as far left as possible because he is not always sure that there's not someone on his left side.  This makes driving difficult, especially at night.  A service treatment record (STR) from June 2010 reveals a visual field defect, which was thought to be floaters.

The Veteran filed the instant claim in August 2011, shortly after his separation from service.  He was afforded an October 2011 VA examination in connection with the claim.  The Veteran reported that the blind spot makes driving difficult and that the blind spot onset suddenly a year or year-and-a-half prior to this examination and has not changed in size or appearance since it began.  The examiner stated that the Veteran had reported a blind spot in the inferior temporal field of view of the left eye, but on examination found a blind spot in the inferior nasal visual of the left eye.  The Veteran claims that the examiner misinterpreted his representations as to his disorder.

In September 2012, further field of vision testing was conducted, and in December 2012, a medical nexus opinion was obtained.  The examiner noted a STR noting a chalazion, a benign, painless bump or nodule inside the upper or lower eyelid.  The Veteran also told the examiner that he was seen multiple times during active duty for the onset of the visual field defect and was told it was a floater during the visits.  The examiner noted that the only evidence upon which a nexus could be made was the Veteran's report.

In this regard, the Board notes that a layperson is competent to report the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  In this case, the Veteran is competent to report the onset of the blind spot.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds the Veteran's report regarding the onset of symptoms to be credible and the most probative evidence of record, especially given that the claim was filed immediately after service and the Veteran's consistent reports of the onset, symptoms associated with the blind spot, and a STR from June 2010 corroborating the Veteran's statement that the visual field defect onset approximately one-and-a-half years prior to his October 2011 VA examination.

Therefore, after resolving reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for a blind spot of the left eye.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for a left eye disability manifested by a blind spot is warranted.


ORDER

Service connection for a blind spot of the left eye is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


